By the Court.
The deceased employee sustained injury arising out of and in the course of his employment by a subscriber under the workmen's compensation act. That injury was a fracture of the os calcis and inflammation of the ankle joint. The decisive issue of fact at the hearing was, whether this injury to the employee had a direct causal connection with tuberculosis, of which he died about seventeen months later. The determination of that issue depended upon the weighing of evidence.' It need not be recited. A careful examination of the entire record shows that the decision of the single member of the Industrial Accident Board, and that of the board on appeal, was fully justified on the evidence.

Decree affirmed.